946 A.2d 639 (2008)
Alfonce A. BARNISH and Billie M. Bozic, his Wife, Petitioners
v.
KWI BUILDING COMPANY; United McGill Corporation; McGill Airclean Corporation; Fenwal Safety Systems, Inc.; and Grecon Electronics, Inc., Respondents.
Sandy L. Bussard and Christine L. Bussard, his Wife, Petitioners
v.
KWI Building Company; United McGill Corporation; McGill Airclean Corporation; Fenwal Safety Systems, Inc.; and Grecon Electronics, Inc., Respondents.
David A. Johnson and Stacey L. Johnson, his Wife, Petitioners
v.
KWI Building Company; United McGill Corporation; McGill Airclean Corporation; Fenwal Safety Systems, Inc.; and Grecon Electronics, Inc. Respondents.
Jody L. Covert, Executrix of the Estate of James C. Covert, Deceased, Petitioners
v.
KWI Building Company; United McGill Corporation; McGill Airclean Corporation; Fenwal Safety Systems, Inc.; and Grecon Electronics, Inc., Respondents.
Joyce Engelken, Executrix of the Estate of Gregg Engelken (a/k/a Gregory G.), Deceased and Joyce Engelken, Wife Individually, Petitioners
v.
KWI Building Company; United McGill Corporation; McGill Airclean Corporation; Fenwal Safety Systems, Inc.; and Grecon Electronics, Inc., Respondents.
No. 56 WAL 2007.
No. 57 WAL 2007.
No. 58 WAL 2007.
No. 59 WAL 2007.
No. 60 WAL 2007.
Supreme Court of Pennsylvania.
April 3, 2008.

ORDER
PER CURIAM.
AND NOW, this 3rd day of April 2008, the Petition for Allowance of Appeal is GRANTED. The issue, rephrased for clarity, is:
Did the Superior Court err in affirming the grant of summary judgment to Respondent? The parties are directed to address the effect of the continued successful use of a product on a plaintiff's ability to withstand summary judgment under the malfunction theory of strict product liability.